Citation Nr: 0606176	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  05-01 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUE

Entitlement to payment of attorney fees from past due 
benefits calculated in the amount of $3,514.80.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that determined that the veteran's 
former attorney was entitled to payment of attorney fees from 
past due benefits and withheld 20 percent of the veteran's 
past due benefits as representing the maximum attorney fees 
payable.  The veteran, who had active service from May 1943 
to January 1946 appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this matter has been obtained.

2.  The November 2000 fee agreement between the veteran and 
his former attorney meets the basic statutory and regulatory 
requirements for payment of attorney fees from past due 
benefits.

3.  After the United States Court of Appeals for Veterans 
Claims vacated the Board's October 2000 decision that denied 
the benefit sought on appeal, the veteran's attorney 
terminated his representation of the veteran in February 
2001.

4.  An August 2001 BVA decision returned the case to the RO 
for additional development, and a rating decision dated in 
June 2002 granted service connection for nicotine dependence 
and chronic obstructive pulmonary disease and assigned 
noncompensable and 100 percent evaluations, respectively.

5.  The August 2002 rating decision resulted in past due 
benefits being paid to the veteran between December 11, 1997, 
and June 12, 2002, and the RO withheld and paid the veteran's 
former attorney 20 percent of the past due benefits awarded, 
calculated in the amount of $20,901.80.

6.  The June 2002 rating decision became final one year after 
the veteran was notified of the decision.

7.  In December 2003, the veteran filed a claim for an 
earlier effective date for the grant of service connection 
for nicotine dependence and COPD and submitted new and 
material evidence to support that claim.

8.  A rating decision dated in July 2004 granted an earlier 
effective date for the grant of service connection for 
nicotine dependence and COPD, and that rating decision 
resulted in past due benefits being paid to the veteran for 
the period of time between June 2, 1994, and December 10, 
1997, and the RO withheld 20 percent of the past due 
benefits, $3,514.80, as representing the maximum attorney 
fees payable.

9.  The veteran's former attorney had no involvement in and 
provided no representative assistance to the veteran in 
connection with his December 2003 claim for an earlier 
effective date based on the submission of new and material 
evidence.



CONCLUSION OF LAW

The requirements for payment of attorney fees from past due 
benefits calculated in the amount of $3,514.80 for the period 
of time between June 2, 1994, and December 10, 1997, have not 
been met.  38 U.S.C.A. § 5904 (West 2002); 38 C.F.R. § 20.609 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basic facts in this case are not in dispute by the 
veteran or his former counsel, nor can the Board presently 
glean otherwise.  In December 1997 the veteran filed a claim 
for service connection for a pulmonary disorder due to 
nicotine dependence he asserted began during service.  The RO 
denied the veteran's claim in a rating decision dated in 
October 1998.  The veteran appealed the RO's decision to the 
BVA, and in an October 2000 decision, the Board denied the 
veteran's claims for service connection for nicotine 
addiction and a lung disability claimed as a result of 
tobacco use in service.  

In November 2000, the veteran and his former attorney entered 
into a contingent fee contract for the purpose of appealing 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  At this point, the Board notes 
that the attorney fee contract signed by the veteran and his 
former attorney satisfied the basic statutory and regulatory 
requirements set forth in 38 U.S.C.A. § 5904 and 38 C.F.R. 
§ 20.609(c).  Specifically, a final decision had been 
promulgated by the Board with respect to the issues involved 
and the attorney was retained not later than one year 
following the date of the Board's decision.  That agreement 
also provided that a contingent fee equal to 20 percent of 
the total amount of any past due benefits were to be withheld 
by the VA and paid directly to the attorney.

Proceedings before the Court included the filing of a Motion 
for Remand and to Stay Proceedings filed on behalf of the 
Secretary of Veterans Affairs that cited due process concerns 
associated with the enactment of the Veterans Claim 
Assistance Act of 2000.  The Court granted that unopposed 
motion in January 2000, vacated the Board's decision and 
returned the case to the Board for further adjudication.  In 
February 2001, the veteran's former attorney informed the 
Board that he would no longer represent the claimant.  The 
veteran then obtained representation from The American 
Legion.  

In August 2000 the Board returned the case to the RO for 
additional development and following accomplishment of the 
requested development, a rating decision dated in June 2002 
granted service connection for nicotine dependence and 
assigned a noncompensable evaluation and granted service 
connection for chronic obstructive pulmonary disease and 
assigned a 100 percent evaluation, with both of the grants of 
service connection effective December 11, 1997, the date of 
the veteran's claim for service connection.

The RO then informed the veteran and his former attorney that 
the entire amount of past due benefits for the time period 
between December 11, 1997, the effective date of the award 
and June 12, 2002, the date of the RO rating decision totaled 
$104,509.00, and that 20 percent of that amount, $20,901.80 
was being withheld from the veteran's award as representing 
the maximum attorney fee payable based on the award of past 
due benefits.  In a statement dated September 3, 2002, the 
veteran disagreed that his former attorney should be entitled 
to any part of the amount withheld from his past due 
benefits, but in a statement dated approximately a week later 
in September 2002, the veteran acknowledged his prior 
disagreement, indicated he had discussed the matter with his 
former attorney and that they had agreed as to the proper 
disposition of those funds.  The veteran requested that the 
amount withheld be released to his former attorney so that he 
and the veteran could dispose of the matter as they had 
agreed to do so.  The RO did release the funds and the 
veteran's former attorney's entitlement to the 20 percent of 
past due benefits calculated in the amount of $20,901.80 is 
not before the Board.

In December 2003, the veteran filed a VA Form 21-4138 
(Statement in Support of Claim) requesting an earlier 
effective date for the grant of service connection as of the 
date of his hospitalization at a private hospital in May 
1994.  The RO then informed the veteran in March 2004 that 
his statement could not be accepted as a Notice of 
Disagreement to the rating decision that granted service 
connection since it was not received within one year from the 
date the veteran was notified of the decision.  The RO 
explained that the veteran was notified of the June 2002 
rating decision by way of a letter dated July 17, 2002, and 
that the decision became final at the expiration of the 
applicable time limit, one year following the date of the 
notification of the decision.  The veteran was also informed 
that if he wished to reopen his claim he was required to 
submit new and material evidence to reopen the previously 
denied claim.  The RO further notified the veteran of the 
requirements to reopen the previously denied claim by way of 
a letter dated in May 2004.  

The veteran then submitted additional evidence consisting of 
private medical records reflecting a hospitalization of him 
in June 1994.  Based on that evidence, a July 2004 rating 
decision assigned an effective date of June 2, 1994, for the 
grant of service connection for nicotine dependence and 
chronic obstructive pulmonary disease, and continued the 
noncompensable evaluation for nicotine dependence and 
assigned a 60 percent evaluation for the time period between 
June 2, 1994, and December 10, 1997.

The RO then informed the veteran and his former attorney that 
the past due benefits based on the July 2004 rating decision 
totaled $17,574.00, and that 20 percent of that amount, 
$3,514.80 had been withheld as representing the maximum 
attorney fees payable from the past due benefits.  The 
veteran disagreed with the payment of any past due benefits 
to his former attorney based on the July 2004 rating decision 
and noted that the attorney had not represented him in that 
claim.

Based on this record, the Board finds that the requirements 
for payment of attorney fees from past due benefits 
calculated in the amount of $3,514.80 have not been met.  As 
pointed out by the veteran's current representative, the 
record indicates that  the former attorney's representation 
consisted of merely receiving documents in the mail; agreeing 
to an unopposed motion to remand the case from the Court, and 
was without participation in any oral argument before the 
Court or representation before the BVA.  Indeed, while the 
contingent fee agreement between the veteran and his former 
attorney provided that he would perform legal services for 
the veteran pertaining to his claim before both the Court and 
the BVA, once the case was returned to the Board the attorney 
promptly terminated his legal representation of the veteran 
in February 2001 without any explanation.  For such efforts, 
the veteran's former counsel received attorney fees in the 
amount of $20,901.80.  

With respect to the veteran's former attorney's entitlement 
to attorney fees calculated in the amount of $3,514.80, the 
Board finds that those fees arose out of past due benefits 
awarded to the veteran on an entirely new claim unrelated to 
the original claim before the Board, the Court and finally 
favorably decided by the RO in the June 2002 rating decision.  

The facts do not present a continuing claim based on the June 
2002 rating decision, for example, disagreeing with the 
evaluation assigned or the effective date since that decision 
became final one year after the veteran was notified of that 
decision in July 2002, or in July 2003.  See 38 U.S.C.A. 
§ 7105(b)(1), (c); 38 C.F.R. § 20.302(a), 20.1103.  

For example, VA regulations provide that if an increased 
evaluation is subsequently granted as a result of an appeal 
of a disability evaluation initially assigned by the RO, and 
the attorney at law represents the veteran in that phase of 
the claim, the attorney would be paid a supplemental payment 
based on the increase granted on appeal to the extent that 
the increased amount is found to have existed between the 
initial effective date of the award following the grant of 
service connection and the date of the rating action 
implementing the decision granting the increase.  See 
38 C.F.R. § 20.609(h)(3)(i).  

While the veteran was granted a 100 percent evaluation for 
his disability and thus the specific situation contemplated 
by the pertinent VA regulation is not applicable in this 
case, a similar result would be in order had the veteran 
timely expressed disagreement with the effective date of the 
initial evaluation assigned by the June 2002 rating decision 
and the attorney represented the veteran in that phase of the 
claim.  

However, that is clearly not the situation in this case.  The 
veteran did not attempt to disagree or express a desire for 
an earlier effective date until December 2003, after the June 
2002 rating decision became final one year after he was 
notified of that decision in July 2002, or in July 2003.  The 
RO informed the veteran that his December 2003 statement was 
not a valid Notice of Disagreement to that rating decision 
and informed him that he must pursue a new claim based on the 
submission of new and material evidence.  The veteran's 
former attorney clearly did not represent the veteran in 
connection with his claim for an earlier effective date based 
on new and material evidence.  

Thus, while the veteran's former attorney, by his own 
statement to the Board in February 2001, was not representing 
the veteran long before the June 2002 rating decision which 
resulted in past due benefits being paid to the veteran, he 
clearly was not representing the veteran at the time of the 
veteran's new claim for an earlier effective date based on 
the submission of new and material evidence.  

Even were the Board to assume that the rating decision that 
granted the veteran an earlier effective date for service 
connection represented a continuation of the veteran's 
original claim, VA regulations would provide for a 
supplemental payment to the attorney only "if the attorney-
at-law represents the claimant or appellant in that phase of 
the claim," 38 C.F.R. § 20.609(h)(3)(i), which clearly and 
unambiguously did not occur in this case.  Therefore, for 
these reasons, the Board finds that the veteran's former 
attorney is not entitled to attorney fees calculated in the 
amount of $3,514.80.



ORDER

Payment of attorney fees from past due benefits calculated in 
the amount of $3,514.80 is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


